DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
When nonfunctional descriptive material is recorded on some computer-readable medium, in a computer or on an electromagnetic carrier signal, it is not statutory since no requisite functionality is present to satisfy the practical application requirement. Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic carrier signal, does not make it statutory (see Diamond v. Diehr, 450 U.S. *175, 185-86, 209 USPQ).  In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.  Please refer to MPEP 2106.01.  However, a computer program can be eligible for patent protection if it is tangibly embodied on a computer readable medium and, when executed by a computer, performs the steps of the invention.  The claims as written are directed to non- statutory subject matter, appropriate correction is required. 
	
Claim 16, as recited, are directed toward a program which is in fact just computer code, per se, which is not a statutory category and is therefore unpatentable.  However, a computer program can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, when executed by a computer, performs the steps of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,11,13,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over YAP (WO 03/046681) in view of Haney (2001/0051889).
With respect to claims 1,15-16, YAP discloses A method of exchanging messages across a network (fig 3A) comprising: receiving a resource request message from an asset controller 230 (fig 2B), the resource request message 261 (fig 2B) comprising asset data and a resource request (para [62], “Referring to Fig. 2B, and with reference also to step S2 in Fig. 1 A, the supply chain intermediary 220 also will enter into a contract with the manufacturer 230. The contract will require the intermediary to provide goods from storage on a just in time basis, in quantities stated in purchase orders issued in transactions 261”);sending the resource request message 251 (fig 2A) to the selected at least one resource candidate 210 (fig 2A) (para [61], “In the transactions underlying this arrangement, the intermediary 220 will transmit to the supplier 210 an intermediary purchase order form in transaction 251”); receiving a resource approval message 252 (fig 2A) from the at least one resource candidate 210 (fig 2A), the resource approval message being indicative of an approval to supply the resource in accordance with the resource request message (para [61], “The supplier in turn will provide goods to the intermediary in transaction 252”); and in an event that the Payment from the intermediary to the supplier 250 will be implemented in transaction 253, shortly after the invoice is received by the intermediary from the supplier 240, and that the intermediary 200 has received physical procession of the inventory at the intermediary's storage facilities. Immediately upon receiving physical possession of the inventory, and even indicia of ownership or control, the intermediary is in a position to obtain financing to pay on the supplier's invoices. Such financing can be obtained on highly favorable terms using the relationships outlined in Figs. 2B and 2C”).
YAP suggests using the method for a plurality of resources 210 and 230 (fig 2A) (para [60], “Referring to Figures 2A and 2B, an arrangement of a supply chain 200 is schematically illustrated, wherein one or more suppliers 210 (only one is shown but plural suppliers may be involved), who manufacture or assemble components, provide their inventory to a supply chain intermediary 220 for delivery to a manufacturer 230 (only one is shown but plural manufacturers may be served by the supply chain). As would be understood by one skilled in the art, the supply chain structure may be much more complex than the simple linear form illustrated in the Figures, and one or more manufacturers 230 may require supplies from one or more vendors via one or more supply chains, where the output of the various suppliers will go into inventory and will be held by the intermediary of a respective supply chain”). However, YAP does not explicitly disclose the step of analyzing the resource request message in order to select the claimed request message) between various persons in the company, such as, for example, the requesting manager, the resource manager, and the resource approver. Upon receiving approval for the contract labor, the resource manager selects (the claimed analyzing the resource request and selecting resource candidate), usually by using notebooks and/or personal knowledge, one or more vendors (the claimed selected resource candidate) that supply contract labor and sends them an e-mail or fax describing the need (sending the request message to the selected resource candidate). The vendors then fax resumes to the resource manager, who screens them and forwards the acceptable ones to the requesting manager (the claimed resource approval). The requesting manager then screens the resumes and interviews the appealing candidates. Upon finding an appropriate candidate, the manager notifies the resource manager, who negotiates with the vendor for the candidate's services. Once the negotiations are complete, the company sends a purchase order (the claimed authorization message) to the vendor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YAP with the method of Haney to control and regulate the flow of inventory and to smooth the flow of inventory from inventory suppliers to manufacturers. 



With respect to claim 11, YAP discloses wherein the transaction authorized by the transaction authorization message is a transaction to supply the resource in exchange for control of the asset (para [61], “In the transactions underlying this arrangement, the intermediary 220 will transmit to the supplier 210 an intermediary purchase order form in transaction 251. The supplier in turn will provide goods to the intermediary in transaction 252. Payment from the intermediary to the supplier 250 will be implemented in transaction 253, shortly after the invoice is received by the intermediary from the supplier 240, and that the intermediary 200 has received physical procession of the inventory at the intermediary's storage facilities. Immediately upon receiving physical possession of the inventory, and even indicia of ownership or control, the intermediary is in a position to obtain financing to pay on the supplier's invoices”).

With respect to claim 13. YAP does not disclose wherein when the approval message indicates a deferred approval to supply the resource, the method comprises generating the transaction authorization message once a predetermined condition has been met. Haney discloses wherein when the approval message (para [0021], a purchase order) indicates a deferred approval to supply the resource, the method comprises generating the transaction authorization message once a predetermined condition has been met (paragraph [0021], since Haney disclose selecting candidate based on the information of the candidate, the claimed predetermined condition would have been inherent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YAP with the deferred approval of Haney to select a person to perform the contract labor better.

Claims 2,9 are rejected under 35 U.S.C. 103 as being unpatentable over YAP (WO 03/046681) in view of Haney (2001/0051889) and Lenhart et al (2019/0327509).
With respect to claim 2, YAP does not disclose wherein the resource request message comprises identification data indicative of an owner of the asset data, and the method comprises retrieving data associated with the identification data from a storage unit. Lenhart discloses a method using a request with an asset ID and retrieving the asset based on the ID (paras [0004] – [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YAB with the Lenhart’s request to retrieve the asset faster.

With respect to claim 9, YAP does not disclose analyzing the data associated with the identification data retrieved from the storage unit in the selection of the at least one resource candidate. Haney discloses analyzing the data associated with the identification data (candidate for the position) retrieved from the storage unit in the selection of the at least one resource candidate (vendors 40a-z) (para [0021]). It would .

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over YAP (WO 03/046681) in view of Haney (2001/0051889) and Lenhart et al (2019/0327509) and Official Notice.
With respect to claim 3, YAP discloses determining authentication data input from a user (para [37]). YAP does not disclose wherein when the data associated with the identification data comprises data indicative of previous resource request messages associated with the owner of the asset data, the method comprises analyzing the data indicative of previous resource request messages in order to determine an authenticity of the resource request. The Official Notice is taken that the claimed determining the authenticity of the resource request would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YAB with claimed limitations to make the system more secure.

With respect to claims 4-5,7, YAP does not disclose wherein determine the authenticity of the resource request comprises analyzing at least one of a temporal distribution of resource requests, a magnitude of resource requests and a type of the asset data associated with the resource requests or identifying the resource request as a fraudulent resource request when the determined authenticity of the resource request is below a threshold value and generating a reporting message indicating that the 

With respect to claims 6,8, YAP discloses sending at least one of the reporting message 251 (fig 2A) and a reliability message 253 (fig 2A) to the selected at least one resource candidate with the resource request message. YAP does not explicitly disclose the message 253 being a reliable message. Since YAP disclose using password for user authentication, the message 253 would be a reliability message.

Claims 12,14 are rejected under 35 U.S.C. 103 as being unpatentable over YAP (WO 03/046681) in view of Haney (2001/0051889) and Official Notice.
With respect to claim 12, YAP does not disclose wherein at least one of the resource request message, the approval message and the transaction authorization message is in an ISO XML data format. The Official Notice is taken that the claimed ISO XML data format would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify YAB’s message with the known ISO XML data format for using the method in different systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/TU T NGUYEN/Primary Examiner, Art Unit 2453
03/26/2022